Citation Nr: 0116894	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-11 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for panic disorder 
with agoraphobia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to January 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1999 rating determination by the Roanoke, Virginia 
Regional Office (RO) which assigned a 50 percent evaluation 
for panic disorder with agoraphobia.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  Furthermore, the Secretary is required to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

The RO has not yet considered the appellant's claim for an 
increased rating for panic disorder with agoraphobia in the 
context of the new law, nor has the appellant had an 
opportunity to prosecute his claims in that context.  
Consequently, the Board believes that a remand is necessary 
in order to ensure due process of law, and to avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  Furthermore, in light of the following, additional 
medical development is necessary to comply with the new law 
and make a decision in this case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. § 5103A(d)).

Review of the record reveals that in August 2000, the RO 
received additional evidence from the appellant in support of 
his claim.  This evidence included a statement from a private 
physician dated in June 2000, which noted that the appellant 
suffered from complicated psychiatric disorders including 
post traumatic 

stress disorder and severe anxiety.  The Board notes that the 
medical evidence of record reflects additional psychiatric 
diagnoses including major depression, recurrent, as well as a 
personality disorder.  However, there has been no medical 
commentary addressing the presence and relationship, if any, 
between these disorders and the appellant's service-connected 
psychiatric disability.  As such, it is unclear from the 
record as to what the full nature and extent of the 
appellant's service-connected psychiatric disability is, to 
include what symptoms are specifically attributable to that 
disability.  

In view of the apparent confusion surrounding the 
manifestations of the appellant's service-connected panic 
disorder with agoraphobia, the Board believes that additional 
medical development is necessary to reconcile the diagnoses 
of record.  The Board notes that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the appellant's service-connected anxiety disorder.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102.

In addition, there is no indication within the record that 
the RO considered the above evidence submitted in August 
2000, prior to the claims folder being transferred to the 
Board or that the appellant submitted a waiver of RO 
consideration of this evidence.  As previously noted, this 
evidence is relevant to the appellant's claim and in the 
absence of a waiver of RO consideration, it must be returned 
for their consideration.  See 38 C.F.R. § 20.1304 (2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA 
facility(ies) at which the appellant has 
received treatment, as well as any other 
source(s) or facility(ies) identified by 
the appellant.  If any requested records 
are not available, or the search for 
such records otherwise yields negative 
results, that fact should be noted in 
the claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2. After all available records have been 
received pursuant to the above-requested 
development, the RO should arrange for 
the appellant to undergo psychiatric 
examination to obtain an assessment as 
to the full nature and severity of his 
service-connected panic disorder with 
agoraphobia.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be 
reviewed by each physician designated to 
examine the appellant.  All indicated 
studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Regarding 
the latter, the examiner should 
specifically render findings with 
respect to the existence and extent of 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  The examiner should also 
provide an assessment as to the impact 
of the appellant's service-connected 
disability on his ability to obtain and 
retain substantially gainful employment.  
If more than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion as to the relationship, if any, 
between each additionally diagnosed 
psychiatric disorder and the appellant's 
panic disorder with agoraphobia.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of 
the GAF score representing impairment 
due solely to the service-connected 
disorder.  However, if it is not 
medically possible to distinguish the 
effects of the appellant's service-
connected disability from any other 
diagnosed psychiatric disability, the 
examiner should clearly document this 
conclusion.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3. If the appellant fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

6. After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should re-adjudicate 
the claim for an increase in the 50 
percent rating for panic disorder with 
agoraphobia in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  If the appellant fails to 
report for the scheduled 
examination(s), the RO should apply 
the provisions of 38 C.F.R. § 3.655.  
The RO must provide adequate reasons 
and bases for its determinations, 
citing to all governing legal 
authority and precedent, and 
addressing all issues and concerns 
that were noted in the REMAND.

7. If the benefit sought on appeal 
continues to be denied, the appellant 
and his representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


